Case 1:20-cv-03850-RRM-VMS Document 16 Filed 09/02/20 Page 1 of 1 PageID #: 284


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


 ILKB, LLC,

                                       Plaintiff,             Civil Action No.: 1:20-cv-03850

        vs                                                     ACCEPTANCE OF SERVICE

 CAMAC PARTNERS, LLC and KICKHOUSE
 FITNESS, LLC, JESSICA YARMEY, ERIC
 SHAHINIAN and DANIEL R. LANIER,

                                       Defendants.




        I hereby accept service of all documents which have been filed in this case to date (ECF

 Nos. 1-15) on behalf of Defendants Camac Partners, LLC, Kickhouse Fitness, LLC, Jessica

 Yarmey, Eric Shahinian, and Daniel Lanier (“Defendants”). I certify that I am authorized to accept

 service of all such papers on behalf of all Defendants. Service is effective as of September 2, 2020.

 I further certify that copies of all documents related to the Motion for Temporary Restraining Order

 and the Summonses and Complaint have been provided to me. By accepting service in this manner,

 Defendants waive any and all deficiencies, defects, or irregularities in the method or manner of

 service, but retain any and all other defenses to the above-captioned case.

  Dated: 9/2/2020
                                                By: /s/ Maria A. Gall                .
                                                Maria A. Gall, pro hac vice
                                                1980 Festival Plaza Drive, Suite 900
                                                Las Vegas, Nevada 89135-2658 Telephone:
                                                702.471.7000 Facsimile: 702.471.7070
                                                gallm@ballardspahr.com

                                                Bradley R. Gershel
                                                1675 Broadway, 19th Floor New York, New York
                                                10019-5820 Telephone: 212.223.0200 Facsimile:
                                                212.223.1942
                                                gershelb@ballardspahr.com

                                                Attorneys for Defendants
